Quinn, Chief Judge
(dissenting):
Escape from custody is a violation of Article 95, Uniform Code of Military Justice, 10 USC § 895. Escape from confinement is a violation of the same Article. As differentiated in the majority opinion, custody is a sort of lesser species of confinement, in that it can be imposed by enlisted as well as commissioned personnel; it includes moral suasion as well as physical restraint; it is transient in nature, whereas confinement lasts until it is properly terminated. The two offenses occupy a position generally analogous to that which a wrongful taking bears to larceny. See United States v Thurman, 10 USCMA 377, 27 CMR 451. This view leads me to disagree with the majority.
I agree that trial counsel could not change the nature of the charge contrary to the determination of the convening authority. However, the change he effected included escape from custody, the charge which the convening authority had referred to trial. The evidence supports a finding of guilty of the amended charge, but since only escape from custody was referred to trial, findings of guilty of that offense can properly be sustained as a violation of Article 95 of the Uniform Code. United States v Thurman, supra, page 381. I would, therefore, return the record of trial to the board of review for modification of the findings of guilty.